
	

113 HR 5707 IH: Ebola Response Act of 2014
U.S. House of Representatives
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5707
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2014
			Mr. Yoho (for himself, Mr. Stockman, and Mr. Posey) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the President to take action to protect against the transmission of Ebola virus from
			 individuals traveling to the United States from abroad, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Ebola Response Act of 2014.
		2.Protecting against the transmission of Ebola from individuals traveling from abroad
			(a)In generalSubject to subsection (b), the President, acting through the Secretary of Homeland Security and the
			 Secretary of Health and Human Services, shall—
				(1)prohibit any individual from entering the United States for a period of 30 days following the
			 individual’s presence in a country experiencing an Ebola outbreak;
				(2)before allowing any individual who is a national of a country experiencing an Ebola outbreak, or
			 has recently been present in such a country, to enter the United States,
			 ensure that—
					(A)the individual tests negative for the Ebola virus by means of a serum neutralization, a polymerase
			 chain reaction (PCR), an enzyme-linked immunosorbent assay (ELISA), or
			 another diagnostic test approved by the Centers for Disease Control and
			 Prevention;
					(B)the individual’s body temperature is measured as being normal; and
					(C)one or more qualified health care professionals provides written certification of the negative test
			 results under subparagraph (A) and the normal body temperature measurement
			 under subparagraph (B); and
					(3)as a condition on allowing an individual described in paragraph (2) to enter the United States,
			 require such individual to submit to a 21-day period of monitoring for
			 symptoms of Ebola virus disease.
				(b)ExemptionsThe President may exempt officials, employees, and contractors of the Departments of State and
			 Defense from the requirements of subsection (a) if the President
			 determines that such Departments have sufficient measures in place to
			 protect against the transmission of Ebola virus by such individuals.
			(c)DefinitionIn this Act:
				(1)The term country experiencing an Ebola outbreak means a country whose population is experiencing Ebola virus disease in epidemic proportions, as
			 determined by the Director of the Centers for Disease Control and
			 Prevention.
				(2)The term qualified means recognized by the American Medical Association or the Centers for Disease Control and
			 Prevention as capable of providing the written certification under
			 subsection (a)(2)(C).
				(3)The term normal means, with respect to human body temperature, within 1 degree Fahrenheit of 98.6 degrees
			 Fahrenheit.
				
